Case 1:18-cv-00957-CMH-TCB Document 118 Filed 07/27/21 Page 1 of 1 PageID# 1805




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

                                        )
 UMG RECORDINGS, INC, et al.,           )
                                        )
             Plaintiffs,                )
                                        )
                     v.                 )               Civil Action No. 1:18-cv-957 (CMH/TCB)
                                        )
 TOFIG KURBANOV, et al.,                )
                                        )
             Defendants.                )
 ______________________________________ )

                                               ORDER

        This matter comes before the Court on Val Gurvits, Matthew Shayefar, Evan Fray-

 Witzer, and Jefferey Geiger’s Motion to Withdraw as Counsel for Tofig Kurbanov. (Dkt. 114.)

 Plaintiffs do not object to the motion, but request that the Court suspend discovery pending their

 motion for sanctions. (Dkt 117.) Accordingly, it is hereby

        ORDERED that the Motion (Dkt. 114) is DENIED; and it is further

        ORDERED that discovery and the final pretrial conference are SUSPENDED until after

 the Court rules on Plaintiffs’ motion for sanctions. Plaintiffs are directed to promptly file their

 motion for sanctions; and it is further

        ORDERED that the hearing set for Friday, July 30, 2021 is CANCELLED.

        ENTERED this 27th day of July, 2021.




                                                                                      /s/
                                                THERESA CARROLL BUCHANAN
                                                UNITED STATES MAGISTRATE JUDGE

 Alexandria, Virginia
